DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 12, 13 and 20 are amended
Claims 2-7, 9 11 14-19 and 21 are canceled
Claims 1, 8, 10, 12-13, 20 and 22 are pending in the application and are presented to be examined upon their merits.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Response to Arguments
Issues that remain in the amended claims are provided below for the Applicant’s convenience.
Examiner’ Comments
Intended Use
MPEP 2103 I C

Claim 12 recites, “A non-transitory computer-readable medium storing program instructions executable by a processor of a payment processing server having a user interface, memory, and a network interface, which program instructions when executed cause the processor of the payment processing server to: receive…”
Claim 13 recites, “A system for processing a payment transaction comprising: a computer processor and a data storage device, the data storage device having a database search module; and a cause the computer processor to:…receive”
Claim 20 recites, “wherein the database search module further comprises executable non-transitory instructions which when executed cause the processor to: search a second database using the identity of the recipient to determine the account of the recipient.”
Claim 22 recites, “wherein the data storage device further comprises a transaction notification module comprising executable non-transitory instructions which when executed cause the processor to: send a transaction completion indication to at least one of the payer device or the recipient device.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid Claims
Claim 13  recites , “a system for processing a payment transaction comprising a computer processor  and a storage device”. However, the claim recites, “determine an account of the recipient by searching a database using the captured image of the identity document; verify the identity of the recipient by using the captured image of the recipient.” The claim is indefinite because it is unclear whether infringement occurs at the creation of the system that allows the user to process the payment transaction or whether infringement occurs when the user actually uses the captured image or the recipient. (see IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”)
Claims 20 and 22 being dependent on claim 13 inherent the same rejection.

Claims 13, 20 and 22 are also indefinite because they are directed to neither a “machine” or “a process”
	Evidence to support a position of claims 13, 20 and 22 are drawn to a system includes the recitation of “a system for processing a payment transaction”. On the other hand, evidence to support a captured by the camera module during the payment transaction, and an image of an identity document of the recipient captured by the camera module; determine an account of the recipient by searching a database using the captured image of the identity document recipient; verify the identity of the recipient by using the captured image of the recipient; determine contact information of a recipient device of associated with the recipient; transmit to the recipient device, a one-time password for use by the recipient to communicate to the payer associated with the payer device; receive a one-time password (OTP) response from the payer device; determine that the OTP response from the payer device matches the one-time password transmitted to the recipient device; and initiate a payment transaction in the transaction amount from the account of the payer to the account of the recipient.”\
	In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 13 to be drawn to either a product or process.
	Dependent claims 20 and 22 are also rejected as each depends on claim 13.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  8, 10, 12-13, 20 and 22   is/are rejected under 35 U.S.C. 103 as being unpatentable over AGARWAL (US 10,043,184) in view of HUBNER (US 9,100,392).

CLAIM 1
AGARWAL discloses a computer (100) implemented of processing a payment transaction [see

Receiving, by a payment processing server from a payer device (110) comprising a camera module
[see Agarwal, 4:45-52], a payment transaction request comprising a transaction amount [see Agarwal, 2:
43-53], an indication of an account of a payer [see Agarwal, 4:6-11], 
an image of a recipient taken during the payment transaction by the payer using the camera module, an  image of an identity document of the recipient   captured by the camera module 
[see Agarwal; particularly 2: 29-42, recipient = “pay this person” see lines 2:33-34; FIG 2. 5:56-67]
	Verifying, by a verification module of the payment processing server, the identity of the recipient by using the captured image of the recipient [see Agarwal, 2:34-37 verify= the system analyzes the image to match the image with existing face profiles]
determining, by a database search module of the payment processing server, an account of the
recipient by searching a database using the recipient identification information comprising the captured
image of the recipient; [see Agarwal; 2: 29-53]
transmitting, by the payment processing server to the recipient device, a one-time password
;[see Agarwal, 5:4-15]
AGARWAL suggests receiving, by the payment processing server from the payer device, a
password response (where the facial recognition is functionally equivalent to a password); [see Agarwal,
5:4-15]
determining, by the payment processing server, that the response from the payer device matches
the password transmitted to the recipient device; [see Agarwal, 5:4-42] and
	initiating, by a transaction initiation module of the payment processing server, a payment
transaction in the transaction amount from the account of the payer to the account of associated with
the recipient. [see Agarwal, 5:4-42]
However, AGARWAL fails to disclose that the password is a one-time password (OTP). This is
disclosed by HUBNER (ABSTRACT, 1:65-2:8; 2:14-49]. It is maintained that one of ordinary skill in the art
before the effective filing date of AGARWAL would have been familiar with the advantages of the
notoriously old and well known one-time password (OTP) and would have employed such a password as
an alternative to other forms of password security disclosed in AGARWAL in combination with facial
recognition to increase the level of security for financial transactions of AGARWAL invention. Thus sucha
modification would have been within the ordinary skill in the art as evidenced by the suggestion of added
security from both AGARWAL and HUBNER in the process of making financial transactions between the
payer and payee.

CLAIM 8
A method according to claim 1[[5]], wherein determining the account of the recipient further
comprises searching a second database using the identity of the recipient. [see Agarwal, (204-210) 5:43-
6:54, e.g., 5:65-67 (stored on (1)user device or (2)online)]

CLAIM 10
further comprising sending, by a transaction notification module of the payment processing
server, a transaction completion indication to at least one of the payer device or the recipient device. [see
Agarwal, 4:53-61]

CLAIM 12
A non-transitory computer-readable medium storing program instructions executable by a
processor of a payment processing server having a user interface, memory, and a network interface, which program instructions when executed cause the processor of the payment processing server to
receive from a payer device comprising a camera module [see Agarwal, 4:45-52], a payment transaction request comprising a transaction amount [see Agarwal, 2: 43-53], an indication of an account of associated with a payer [see Agarwal, 4:6-11],   an image of an individual who is a recipient captured by the camera module during the payment transaction, and an image of an identity document of the recipient captured by the camera by the camera module; [see Agarwal, particularly 2: 29-42, recipient = “pay this person” see lines 2:33-34; FIG 2. 5:56-67]
determine an account of the recipient by searching a database using the image of the identity document; [see Agarwal; 2: 29-53; particularly 2:34-37, the system analyzes the image to match the image with existing face profiles]
verify the identity of the recipient by using the captured image of the recipient [see Agarwal, 2:34-37]
determine contact information of a recipient device associated with the recipient; transmit transmitting, by the payment processing server to the recipient device, a one- time password; receive receiving, by the payment processing server from the payer device, an indication of a one-time password (OTP) response; [see Agarwal, 5:4-15]
determine determining, by the payment processing server, that the indication of the one time
password OTP response from the payer device matches the one-time password transmitted to the


initiate initiating, by a transaction initiation module of the payment processing server, a payment
transaction in the transaction amount from the account of associated with the payer to the account of
associated with the recipient. [see Agarwal, 5:4-42]

[please see reasoning presented in combination with AGARWAL and HUBNER]

CLAIM 13
Agarwal discloses a system (FIG. 1)(100) for processing a payment transaction (see Argawal 3:31-46, the system comprising: 
A computer processor (FIG. 1)(110)(Argawal, 3: 47-56)(FIG. 4)(412)(Argawal 10:26) and a data storage device(414)(416), the data storage device having a database search module;
and a transaction initiation module comprising executable non-transitory instructions which when executed cause operative by the computer processor to: 
receive a payment transaction request from a payer device comprising a camera module, the payment transaction request comprising a transaction amount, an indication of an account of associated with a payer from a payer device comprising a camera module (see Argawal, 4:45-46), an image of an individual who is a recipient captured by the camera module during the payment transaction and an image of an identity document of the recipient captured by the camera module;
determine an account of associated with the recipient by searching a database using the captured image of the identity document; [see similar recitations from claims 1 and 12]
determine contact information  of a recipient device associated with the recipient;
transmit to the recipient device, a one-time password [see Argawal, 5:4-15]
receive an indication of a one-time password (OTP) response from the payer device;
determine that the indication OTP response from the payer device matches the one-time password transmitted to the recipient device; and 
initiate a payment transaction in the transaction amount from the account of the payer to the account of the recipient. 

[see similar recitations presented for claims 1 and 12]


6:54]

CLAIM 20
A system according to claim 17, wherein the database search module further comprises
executable non-transitory instructions which when executed cause the processor to: search a second
database using the identity of the recipient to determine the account of the recipient. [see Agarwal, (204-210) 5:43-6:54, e.g., 5:65-67 (stored on (1) user device or (2) online)]

CLAIM 22
A system according to claim 13, wherein the data storage device further comprises a transaction
notification module comprising executable non-transitory instructions which when executed cause the
processor to: send a transaction completion indication to at least one of the payer device or the recipient
device. [see Agarwal, 4:53-61]






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692